Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to the applicant’s arguments 
	The applicant’s amendments are entered. 
	Claim 26 is amended to recite and Hoffman is silent but Vu teaches “…wherein the robot monitor moves in response to the movement commands”.   (see FIG. 5a where the robot has a monitor projecting an image of a face and where the monitor may be moved in the direction of arrow in FIG. 5a; see paragraph 108 where the entire head that holds the display can be tilted or panned via a pivot 302; see FIG. 8a where the robot display is controlled via a web server to receive remote commands; see also FIG. 6b where the display has a tilt motor e205 and a pan motor 314-401);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Vu since Vu teaches that a cell phone or a desk top computer can engage with a 2 way teleconference, or a 1 way teleconference or a 1 way tele operation for interacting with a human resident using the robot’s devices. A remote participant can engage in a tele-conferencing session with a remote party via the robot 

    PNG
    media_image1.png
    851
    827
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    831
    486
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No.: 8808164 B2 to Hoffman that was published in 2009 (hereinafter “Hoffman”) and in view of U.S. Patent No: 7688306B2 to Wehrenberg et al. that was published in 2006 and in view of U.S. Patent Application Pub. No.: US 2007/0192910 A1 to Vu et al.  


    PNG
    media_image3.png
    849
    589
    media_image3.png
    Greyscale
Hoffman discloses “28.    (New) A robot system, comprising: (see abstract) 
a robot that includes a robot camera, (see col. 2, line 30-33)
a robot monitor, (see FIG. 14)”. 
 “…a robot microphone, and”  (see paragraph 149)…a robot speaker;” (see FIG. 8a where the device can do an audio or a video conference; see paragraph 44) ; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Vu since Vu teaches that a cell phone or a desk top computer can engage with a 2 way teleconference, or a 1 way teleconference or a 1 way tele operation for interacting with a human resident using the robot’s devices. A remote participant can engage in a tele-conferencing session with a remote party via the robot intermediary. The robot can engage in a gaze detection and stop at a location of a human response so the remote participant can speak via audio or video or the remote person can control the motion of the robot. This can provide an improved mobile tele-conferencing robot device.  See paragraph 40-48 and claims 1-8 of the Vu reference and the abstract. 

    PNG
    media_image4.png
    710
    687
    media_image4.png
    Greyscale

Hoffman is silent but Wehrenberg teaches “….a cellular phone (see cell phone with a touchscreen in FIG. 10a)  in communication with said robot, said cellular phone includes an accelerometer that senses movement of said cellular phone, (see FIG. 20 where the phone processor and accelerometer can work with a second device 2006) said cellular phone transmits movement commands (see FIG. 10a and 10b  
Hoffman discloses “to said robot that are a function of said movement” (see col. 17, lines 1-41 and FIG. 14-15 where the movement of the phone can control the movement of the inertial sensors or accelerometer 154a to different positions to move the arms and to pan and zoom the fovea 650 and claims 1-18)
Hoffman is silent but Wehrenberg teaches  “…sensed by said accelerometer”. (See FIG. 20 where the cell phone can be provided an instruction and this is provided to the device 2006 and the coordinate frames are aligned within the frame) (See element 2001 and col. 20, line 50 to col. 21, line 2 and col. 11 to 12);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Wehrenberg since Wenhrenberg teaches that a cell phone accelerometer can be used to detect a movement of a portable device and this movement can be used as an input.  See FIG. 10a-b.  The input can provide a second input to control different peripheral devices 2006.  Thus a low cost accelerometer can be used in additional to 
    PNG
    media_image5.png
    871
    776
    media_image5.png
    Greyscale

Claim 26 is amended to recite and Hoffman is silent but Vu teaches “…wherein the robot monitor moves in response to the movement commands”.   (see FIG. 5a where the robot has a monitor projecting an image of a face and where the monitor may be moved in the direction of arrow in FIG. 5al see paragraph 108 where the entire head that holds the display can be tilted or panned via a pivot 302; see FIG. 8a where the robot display is controlled via a web server to receive remote commands; see also FIG. 6b where the display has a tilt motor e205 and a pan motor 314-401);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Vu since Vu teaches that a cell phone or a desk top computer can engage with a 2 way teleconference, or a 1 way teleconference or a 1 way tele operation for interacting with a human resident using the robot’s devices. A remote participant can engage in a tele-conferencing session with a remote party via the robot intermediary. The robot can engage in a gaze detection and stop at a location of a human response so the remote participant can speak via audio or video or the remote person can control the motion of the robot. This can provide an improved mobile tele-conferencing robot device.  See paragraph 40-48 and claims 1-8 of the Vu reference and the abstract. 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No.: 8808164 B2 to Hoffman that was published in 2009 (hereinafter “Hoffman”) and in view of U.S. Patent No: 7688306B2 to Wehrenberg et al. that was published in 2006 and in view of U.S. Patent Application Pub. No.: US 2007/0192910 A1 to Vu et al.  and in view of Rajesh, Arumugan, et al., DAvinCi: A cloud computing framework for service robots, 2010 IEEE International Conference on Robotics and Automation, Anchorage Convention District, May 3-8, 2010, Anchorage, Alaska, USA (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5509469) (hereinafter “Rajesh”).  

    PNG
    media_image6.png
    662
    502
    media_image6.png
    Greyscale

Hoffman is silent but Rajesh teaches “29.    (New) The robot system of claim 28, further comprising a server that routes communication between said robot…”. (see FIG. 1-2 where the nodes communicate with the Davinci server ROS master node and the robot is a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of RAJESH since RAJESH teaches that a cloud computing architecture was for multiple robots. Robots can each act as a node to communicate with the server and then a Hadoop file system.  Tasks and sensor data can be shared via a Wi-Fi or ZigBee communication link.  This is scalable and can speed up large computation.    See page 3084-6 and the abstract. 

    PNG
    media_image7.png
    618
    728
    media_image7.png
    Greyscale

Vu teaches “…and said cellular phone” (see FIG. 8A where the cellphone provides a connection to the remote gateway and the robots can communicate via a cloud server to the webserver for a 2 way teleconference or a 1 way tele-operate or 1 way tele-presence) ;
. 

Claims 30-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No.: 8808164 B2 to Hoffman that was published in 2009 (hereinafter “Hoffman”) and in view of U.S. Patent No: 7688306B2 to Wehrenberg et al. that was published in 2006 and in view of U.S. Patent Application Pub. No.: US 2007/0192910 A1 to Vu et al.   

“30.    (New) The robot system of claim 28, wherein said cellular phone is in communication with said robot camera and provides information to said robot regarding a resolution of an image displayed by said cellular phone, said robot varies a resolution of said image captured by said robot camera to correspond with said cellular phone resolution”. (See col. 17, lines 1-41 and FIG. 14-15 where the movement of the phone can control the movement of the inertial sensors or accelerometer 154a to different positions to move the arms and to pan and zoom the fovea 650 and claims 1-18 and see col. 9, lines 40-65 and col. 10, lines 1-39)
Hoffman discloses “31.    (New) The robot system of claim 28, wherein said robot moves in response to a touch screen command provided on said cellular phone. (See col. 17, lines 1-41 and FIG. 14-15 where the movement of the phone can control the movement of the inertial sensors or accelerometer 154a to different positions to move the arms and to pan and zoom the fovea 650 and claims 1-18 and see col. 9, lines 40-65 and col. 10, lines 1-39; see col. 26, lines 24 to 59)
Hoffman discloses “32.    (New) The robot system of claim 28, wherein said robot camera enters a zoom mode in response to a touch screen command provided on said cellular phone”. (See col. 17, lines 1-41 and FIG. 14-15 where the movement of the phone can control the movement of the inertial sensors or accelerometer 154a to different positions to move the arms and to pan and zoom the fovea 650 and claims 1-18 and see col. 9, lines 40-65 and col. 10, lines 1-39; see col. 26, lines 24 to 59)
Hoffman discloses “33.    (New) The robot system of claim 28, further comprising a remote station that includes a monitor that displays an image captured by said robot camera  (See col. 17, lines 1-41 and FIG. 14-15 where the movement of the phone can control the movement of the inertial sensors or accelerometer 154a to different positions to move the arms and to pan and zoom the fovea 650 and claims 1-18 and see col. 9, lines 40-65 and col. 10, lines 1-39; see col. 26, lines 24 to 5 and col. 7, line 9 to col. 8, line 55)
Hoffman is silent but Vu teaches “…while said cellular phone is in communication with said robot and said robot monitor displays the image captured by a camera of the cellular phone”. (See FIG. 8A where the cellphone provides a connection to the remote gateway and the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Vu since Vu teaches that a cell phone or a desk top computer can engage with a 2 way teleconference, or a 1 way teleconference or a 1 way tele operation for interacting with a human resident using the robot’s devices. A remote participant can engage in a tele-conferencing session with a remote party via the robot intermediary. The robot can engage in a gaze detection and stop at a location of a human response so the remote participant can speak via audio or video or the remote person can control the motion of the robot. This can provide an improved mobile tele-conferencing robot device.  See paragraph 40-48 and claims 1-8 of the Vu reference and the abstract. 


    PNG
    media_image8.png
    578
    685
    media_image8.png
    Greyscale
Hoffman is silent but Vu teaches “…34. (New) The robot system of claim 28, wherein said remote station is connected to said robot through a first communication link (see FIG. 8a-4 where the workstation is connected to the cloud to the robot base station 84-6 and then to the robot)  and a second communication link. (See FIG. 8A where the cellphone provides a connection to the remote gateway and the robots can communicate via a cloud server to the webserver for a 2 way 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Vu since Vu teaches that a cell phone or a desk top computer can engage with a 2 way teleconference, or a 1 way teleconference or a 1 way tele operation for interacting with a human resident using the robot’s devices. A remote participant can engage in a tele-conferencing session with a remote party via the robot intermediary. The robot can engage in a gaze detection and stop at a location of a human response so the remote participant can speak via audio or video or the remote person can control the motion of the robot. This can provide an improved mobile tele-conferencing robot device.  See paragraph 40-48 and claims 1-8 of the Vu reference and the abstract. 

Hoffman is silent but Vu teaches “…35.    (New) The robot system of claim 34, wherein first data is provided on said first communication link and second data is provided on said second communication link. (See FIG. 8A where the cellphone provides a connection to the remote gateway and the robots can communicate via a cloud server to the webserver for a 2 way teleconference or a 1 way tele-operate or 1 way tele-presence and the cell phone is connected to the remote client gateway device and then to the webserver application 84-8 and then to the robot base station 8a-6 via matchmaker 84-10; see paragraph 192 where the first data can be video and audio via 802.11abgn or just control commands or just audio via an IP protocol);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Hoffman with the teaching of Vu since Vu teaches that a cell phone or a desk top computer can engage with a 2 way teleconference, or a 1 way teleconference or a 1 way tele operation for interacting with a human resident using the robot’s devices. A remote participant can engage in a tele-conferencing session with a remote party via the robot intermediary. The robot can engage in a gaze detection and stop at a location of a human response so the remote participant can speak via audio or video or the remote person can control the motion of the robot. 

Hoffman is silent but Vu teaches “…36.    (New) The robot system of claim 35, wherein said remote station monitors at least one communication parameter (see FIG. 8a-8 where the webserver can provide 1. 2 way teleconference, or switch to 2. 1 way telepresence, or can switch to 1 way tele-operate for control commands) and switches the first data to the second communication link or the second data to the first communication link”. (See FIG. 8A where the cellphone provides a connection to the remote gateway and the robots can communicate via a cloud server to the webserver for a 2 way teleconference or a 1 way tele-operate or 1 way tele-presence and the cell phone is connected to the remote client gateway device and then to the webserver application 84-8 and then to the robot base station 8a-6 via matchmaker 84-10; see paragraph 192-201 where the first data can be video and audio via 802.11abgn or just control commands or just audio via an IP protocol);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
Due to the language of “or the second data to the first communication link”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668